Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 26, 28, 29, 34, 35, 36 and 38-41 are pending in the application. Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 26, 28, 29, 34, 35, 36 and 38-41 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21st, 2021 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 1st, 2022.

Response to Amendment / Argument
On page 22 of the response filed December 21st, 2021, Applicant requests that the provisional double patenting rejections be held in abeyance. The provisional rejection over claims in 16/763,521 has been withdrawn since the claims of the copending case do not anticipate or render obvious the amended 
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 35 recites that “one of A or B is” is a list of structures where claim 1 has been amended to require that only A can be structures where, for instance, an amide is directed connected to the 5-member portion of the indole ring.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2003/0199689 A1 by Nazare et al.
The prior art teaches 1-(3-methoxy-benzyl)-1H-indole-2-carboxylic acid (1-isopropyl-piperidin-4-yl)-amide on page 39 as Example 52 with the following structure:

    PNG
    media_image1.png
    214
    354
    media_image1.png
    Greyscale

The compound reads on the formula of claim 1 where A is –C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered monocyclic heterocyclyl substituted by C3 alkyl, R2 is phenyl(C1)alkyl- wherein phenyl is substituted by –O(C1)alkyl and R3-R6 are hydrogen. These definitions read on instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22 and 28. Applicant is advised that the prior art is replete with analogous structures that read on instant claims such as example 66 on page 43, example 67 on page 43, example 68 on page 43, etc. Regarding instant claim 38, the prior art teaches 

(2 of 3) Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 28, 34 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2007/0155721 A1 by Hersperger et al.
The prior art teaches 4-Isobutoxy-1H-indole-2-carboxylic acid piperidin-4-ylamide hydrochloride on page 74 (paragraph [1001]), which has the following structure:

    PNG
    media_image2.png
    363
    685
    media_image2.png
    Greyscale
.
The compound reads on the formula of claim 1 where A is –C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered monocyclic heterocyclyl, R2-R5 are hydrogen and R6 is C4 alkoxy. These definitions read on instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 28 and 34 (fourth to last option). Regarding instant claim 38, the prior art teaches preparation in ethanol, which is a pharmaceutically acceptable vehicle.

(3 of 3) Claim(s) 1, 3, 12, 13, 15, 16, 21, 22, 28, 29 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2009/0215828 A1 by Schunk et al.
Schunk et al. teach the following compound on page 36:

    PNG
    media_image3.png
    209
    375
    media_image3.png
    Greyscale
.
The structure above reads on instant Formula (I) where B is hydrogen, A is –C(=O)N(Ra1)-R1 where Ra1 is methyl and R1 is 6 membered heterocyclyl-(C2)-alkyl substituted by Z1 where Z1 is –NRb3Rc3 where Rb3 and Rc3 are methyl and further substituted by C4 alkyl, R5 is halo and R2, R3, R4 and R6 are hydrogen. These definitions read on instant claims 1, 3, 12, 13, 15, 16, 21, 22, 28 and 29. Regarding instant claim 38, the prior art teaches compositions with an auxiliary on page 55 (claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28 and 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPub No. 2003/0199689 A1 by Nazare et al. in view of Woods et al. Am. Fam. Physician 1998, 57, 2731-2740.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)


    PNG
    media_image4.png
    215
    521
    media_image4.png
    Greyscale

As an example of the prior art genus, the prior art teaches 1-(3-methoxy-benzyl)-1H-indole-2-carboxylic acid (1-isopropyl-piperidin-4-yl)-amide o npage 39 as Example 52 with the following structure:

    PNG
    media_image1.png
    214
    354
    media_image1.png
    Greyscale

The compound reads on the formula of claim 1 where A is –C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered monocyclic heterocyclyl substituted by C3 alkyl, R2 is phenyl(C1)alkyl- whereing phenyl is substituted by –O(C1)alkyl and R3-R6 are hydrogen. These definitions read on instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22 and 28. Applicant is advised that the prior art is replete with analogous structures that read on instant claims such as example 66 on page 43, example 67 on page 43, example 68 on page 43, etc. Regarding instant claim 38, the prior art teaches biological testing on page 100 that would have involved mixtures with water, which is a pharmaceutically acceptable vehicle. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28 and 38 where anticipation is the epitome of 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Regarding conditions and applications, the prior art teaches the following on page 23:

    PNG
    media_image5.png
    133
    699
    media_image5.png
    Greyscale


The prior art teaches application in infection or surgery. In the interest of determining which specific compounds provide optimum treatment for the conditions of the prior art, a person having ordinary skill in the art would have at least been motivated to test the use of the disclosed species of compounds in the specific conditions taught by the prior art. Since a given animal either has or could develop a bacterial infection testing compounds of the prior art would meet the limitations of instant claim 41 (in combination as discussed below). Instant claim 40 only appears to require administration to a mammal where “inhibiting bacterial efflux” appears to be reciting the property of the compounds themselves.
	Regarding instant claims 39 and 41, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine two compounds known in the prior art which are taught to be useful for the same purpose (i.e. treating infection and/or preventing infection from surgery). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, the skilled artisan would reasonably expect success in this combination. Furthermore, a person having ordinary skill in the art would recognize that it is common to administer antibacterial agents to patients about to undergo or undergoing surgery as taught by Woods et al., which teaches (abstract) “Appropriately administered antibiotic prophylaxis reduces the incidence of surgical wound infection.” Accordngly, a person having ordinary skill in the art would have been motivated to administer the compounds of Nazare et al. with an antibacterial agent to a patient about to or undergoing surgery.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 26, 28, 29, 34, 35, 36 and 38-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 55 of copending Application No. 16/626,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite methods of using compounds that anticipate the instant claims. Claim 4 of the copending case recites an analogous genus as instant claim 1 and claim 8 of the copending case recites the same species as instant claim 36. The first compound in claim 8 of the copending case would meet the limitations of instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 26, 34, 35 and 36. Regarding the remaining instant claims the species having –CH2-pyrrolidinyl-CH2-NH2 groups in claim 8 of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626